202 F.3d 1000 (7th Cir. 2000)
Quentin Young, et al.,    Plaintiffs-Appellees,v.City of Chicago,    Defendant-Appellant.
Nos. 99-1712, 99-2503, 99-2855 & 99-2856
In the  United States Court of Appeals  For the Seventh Circuit
Submitted January 13, 2000Decided February 4,  2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern  Division.  Nos. 96 C 4554, 96 C 4622 & 96 C 4457--James B.  Moran, Judge.
Before Posner, Chief Judge, and Coffey and  Manion, Circuit Judges.
Per Curiam.


1
In 1996 the Democratic  national convention was held in Chicago  and the city authorities, determined to  prevent a repetition of the riots that  had occurred in 1968 (the last time the  Democratic convention was held in  Chicago), established a security  perimeter around the convention center  and excluded all protesters, in alleged  violation of the First Amendment. Would-  be demonstrators obtained an injunction  against the City. The City waited until  the convention was over before appealing  the injunction, and we therefore  dismissed the appeal as moot, the  injunction having been limited to  demonstrations at that convention. The  plaintiffs then moved in the district  court for, and obtained, an award of  attorneys' fees. The City appeals from  that award, arguing that since the suit  became moot before a definitive  determination of its merits by this  court, the plaintiffs cannot obtain fees.  Not so. A defendant cannot defeat a  plaintiff's right to attorneys' fees by  taking steps to moot the case after the  plaintiff has obtained the relief he  sought, for insuch a case mootness does  not alter the plaintiff's status as a  prevailing party. E.g., National Black  Police Ass'n v. District of Columbia  Board of Elections & Ethics, 168 F.3d 525, 528-29 (D.C. Cir. 1999); Associated  General Contractors of Connecticut, Inc.  v. City of New Haven, 41 F.3d 62, 68 and  n. 9 (2d Cir. 1994); Martinez v. Wilson,  32 F.3d 1415, 1422 n. 8 (9th Cir. 1994);  Dahlem v. Board of Education, 901 F.2d 1508, 1512 (10th Cir. 1990); Grano v.  Barry, 783 F.2d 1104, 1108-09 (D.C. Cir.  1986); Bishop v. Committee on  Professional Ethics, 686 F.2d 1278, 1289-  91 (8th Cir. 1982). And the amount sought  here was reasonable.


2
Affirmed.